Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will NOT be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment adding claim 26 would narrow the claimed method by requiring for the first time the number of days which the cells are cultured and the timing of adding the serum free solution. Therefore, the proposed amendment requires further search and consideration, and may raise issues of new matter. The total scope of the newly proposed limitations could not be searched and considered within the time given for the pilot. Furthermore, the proposed amendment would add an additional claim without cancelling a corresponding number of claims, and therefore the proposed amendment is improper and is NOT entered.
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
Applicant highlights that the step of preparing the cells in Harmon’s method includes re-suspending the cells in fresh media prior to growing the cells in the closed bioreactor system, and applicant points out that this constitutes a media exchange. However, as stated in the Office Action mailed 12/21/2020, Harmon teaches the method of culturing the cells is in the closed bioreactor system for 17 days does not include a media exchange during this time. As discussed above in the Claim Interpretation section Office Action mailed 12/21/2020, while the claimed method does limit to the absence of any media exchange during the course of the active steps (a) – (c), the claimed method does not limit to culturing cells that have never experienced a media exchange prior to the claimed method. Therefore the fact that Harmon teaches re-suspending the cells in fresh media prior to beginning the culture in the closed bioreactor system does not differentiate Harmon’s method from the claimed method. While applicant highlights that some of the secondary references teach a media exchange, as this limitation is obvious over the primary reference Harmon, these arguments are not persuasive.  

Applicant alleges that neither Harmon nor dos Santos teach replenishing the cells with a serum-free nutrient solution as claimed as Harmon simply adds more media comprising serum. As discussed above, while Harmon teaches the step of adding additional medium to the culture, the dos Santos and Lee references are relied upon for the teaching of using a medium does not require the addition of serum for cell culture, and reducing the serum content. Furthermore, even as highlighted by the applicant, both the dos Santos and Lehr references specifically teaches that it is beneficial to limit the amount of serum as it lessens the risks to patients following transplant of the cells. 
Applicant alleges that while the culture media components taught in Table A2 of Lee are referenced in the rejection, that all the other media formulations in Lee’s other tables must also be considered, and applicant highlights that these formulations are different from the claimed media formulation. However, as discussed in the rejection, there are several known media components and formulations in the art that are known to be useful. Therefore it is equally obvious to use any of these known cell culture media components that are known and established to be useful in cell culture media.
Applicant alleges that known of the references alone specifically teach using the claimed media compositions and teach replenishing the cells with a serum-free nutrient solution as claimed. Applicant highlights that Harmon adds more media comprising serum and that other references teach away from the use of media. As discussed above, while Harmon teaches the step of adding additional medium to the culture, the dos Santos and Lee references are relied upon for the teaching of using a medium does not require the addition of serum for cell culture, and reducing the serum content. The dos Santos reference specifically teaches that it is 
Applicant points to the Coecke reference which is attached with the instant reply, and points out that Coecke recognizes that medial formulations can be precisely specified for specific applications. Applicant concludes that this general teaching of Coecke means that known useful media components cannot necessarily be used in cell culture media. However, with this argument the applicant does not point to any specific components of the culture media used in the claimed method that the applicant is alleging cannot be considered obvious to use in cell culture media.  Therefore this argument is not persuasive.
Applicant highlights that there are other media components that are not listed in the claims that are known to be useful in culture, and applicant therefore concludes that it is only obvious to use those known components and not any of the other known components taught in the art. Applicant then alleges including their specific claimed nucleosides in the culture media results in higher cell growth. However, as previously stated, several of the references specifically highlight that nucleosides should be included in cell culture media. Specifically, the Cohen reference teaches adding the nucleosides to cultures of umbilical cord cells, the Brasile reference teaches media for umbilical tissue, wherein the media includes adenosine, guanosine, cytidine, and uridine in ranges that encompass the claimed amount. Furthermore, as discussed above, Lehr teaches that although there is a large variety of different cell culture media available, that the basic ingredients and their individual concentration are always rather similar. As the cited references specifically teach of the levels of nucleosides needed to sustain cells, it is obvious to use these taught levels of nucleosides.
Applicant alleges Crook does not cure the alleged deficiencies of Harmon in view of dos Santo, Lehr, Lee, Cohen, and Brasile. However, for the reasons stated above applicant’s 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653